DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 8/17/2022. The amendments filed on 8/17/2022 have been entered. Accordingly, claims 1-20 remain pending. Claim 4 is cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). The rejection to claim 4 under 35 USC § 103 (and under 35 USC § 112 rejection) has been withdrawn in light of the applicant’s cancellation of these claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-6, 8-10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (WO2018/227088 A1, 2018-12-13) (hereinafter “Tyler”) in view of Shen et al (“Anisotropic complementary acoustic metamaterial for canceling out aberrating layers.” Physical Review X 4.4 (2014): 041033, 2017-11-19) (hereinafter “Shen”), and further in view of Thevamaran et al ("Asymmetric acoustic energy transport in non-Hermitian metamaterials." The Journal of the Acoustical Society of America 146.1 (2019): 863-872., 2019-07-31) (hereinafter “Thevamaran”).

	Regarding claim 1, Tyler teaches an acoustic transmission system (“A magnetic resonance elastography (MRE) system” [clm 1]; “This disclosure relates to delivery of mechanical waves in the form of ultrasound to the central nervous system of a subject” [0002]; the system uses acoustic radiation force imaging (e.g. ultrasound) to displace tissues at acoustic frequencies and image them [0011]-[0012], [0093]) comprising: 
	an acoustic wave generator configured to generate an acoustic wave and propagate the acoustic wave through a lossy tissue of a specimen (“using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111]; the lossy nature of the skull and brain tissue is accounted for [0089]-[0093]); 
	but Tyler fails to teach a non-Hermitian complementary metamaterial (NHCMM) configured to add a first amount of energy amplification coherently to the acoustic wave to account for energy loss in the acoustic wave as a result of the wave propagating through the tissue of the specimen.
	However, in the same field of endeavor, Shen teaches acoustic metamaterials for noninvasive ultrasound transmission through aberrating layers ([abst], [p.1 col 1]; a metamaterial disposed complementary to an aberrating layer improves the transmission of ultrasound through the layer (e.g. bone and underlying tissues) [see figs. 1, 4 reproduced below]); 

    PNG
    media_image1.png
    184
    513
    media_image1.png
    Greyscale

The aberrating layer distorts/blocks acoustic energy due to impedance mismatch; an adjacent metamaterial allows acoustic energy to transmit through (Shen fig. 1) 
	further teaching an acoustic wave generator configured to generate an acoustic wave and propagate the acoustic wave through a lossy tissue of a specimen (“an acoustic metamaterial could be used to cancel out or cloak the aberrating layer, allowing the acoustic wave to pass through the layer without energy loss” [p.1 col 1];  “the theory of CMM and its design in the context of acoustics and to further apply it to ultrasound transmission through aberrating layers” [p.1 col 2]; the dimensions of the CMM may be developed with respect to the lossy tissue of a specimen (e.g. the skull) being investigated [p.6 col 1] [see fig. 4 reproduced below]); and
a complementary metamaterial (“a type of anisotropic, acoustic complementary metamaterial (CMM) and its application in restoring acoustic fields distorted by aberrating layers” [abst]; [see figs. 2, 4 reproduced below]) configured to add a first amount of energy amplification coherently to the acoustic wave to account for energy loss in the acoustic wave as a result of the wave propagating through the tissue of the specimen (“The properties of the aberrating layer are chosen so that it mimics human skulls” [p.4 col 1]; “When the CMM is used, the transmission acoustic energy is significantly enhanced compared to the one without the CMM, indicating that the reflected acoustic energy is also considerably reduced and the aberrating layer is acoustically canceled out” [p.4 col 2]; aberrating layer interpreted as a human skull (i.e. tissue of the specimen), the CMM demonstrates coherent acoustic energy enhancement (i.e. amplification) in response to ultrasound transmitted through the CMM and aberrating layer [see fig. 4 reproduced below]).

    PNG
    media_image2.png
    653
    675
    media_image2.png
    Greyscale

The skull in cases (a),(d) reflects most of the ultrasound transmitted, when coupled with anisotropic CMM in (c),(f) the ultrasound is able to pass through the aberrating layer (comparable to homogeneous medium (b),(e)) (Shen fig. 4, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the system taught by Tyler with a complementary metamaterial as taught by Shen. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).
	In further regards to claim 1, the above combination of references fails to explicitly teach a non-Hermitian metamaterial.
	However, in a similar field of endeavor, Thevamaran teaches demonstrate asymmetric acoustic reflection in a linear non-Hermitian metamaterial, and asymmetric acoustic reflection and transmission in a a) nonlinear non-Hermitian metamaterial [I. Intro p.863 col 2]; 
further teaching a non-Hermitian acoustic metamaterial configured to add a first amount of energy amplification (“Active elements are incorporated through piezoelectric and piezoacoustic effects in those systems to provide gain and loss. For instance, speakers and nonlinear electronic circuits have been used to control the flow of sound” [I. Intro p.863 col 2]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with the non-Hermitian media as taught by Thevamaran. There is a need for improved methods and systems for providing displacement of brain tissues using mechanical waves because the conversion of longitudinal pressure waves to shear waves in different tissues is complex and dependent on many factors, and also because targeting distinct brain circuits with mechanical waves having either short (microscopic) or long (macroscopic) longitudinal spatial quantities is difficult, and mechanical properties derived therefrom are prone to instability and error (Tyler [0014]). Furthermore, the ability to control and direct acoustic energy is essential for many engineering applications such as vibration and noise control, acoustic sensing, energy harvesting, and phononic switching and rectification. The modifications as claimed may result in a non-Hermitian metamaterial design which demonstrates asymmetric acoustic reflectance and transmittance as well as acoustic switching, and further featuring asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]).

	Regarding claim 2, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 1, but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches the CMM [see claim 1 rejection] has a first bulk modulus and a first density having an opposite sign to a second bulk modulus and a second density of the tissue, respectively (“The membrane is introduced here to tune the density. The side branches are open ended and are introduced to tune the compressibility” [p.3 col 1]; “This ratio is negative since the acoustic information is folded in the CMM and would cancel out that of the
aberrating layer … a generalized CMM requires strongly anisotropic density as well as negativity for both density and compressibility” [p.2 col 2]; compressibility (i.e. the bulk modulus) and density are negative values matched with the aberrating layer (e.g. skull and brain tissue), allowing acoustic waves to transmit through the metamaterial and aberrating layer without energy loss [p.4 col 1] [see claim 1 rejection, fig. 2 reproduced below]).

    PNG
    media_image3.png
    208
    293
    media_image3.png
    Greyscale

Density and bulk modulus values depend on direction (arrows). The anisotropic metamaterial has tunable properties based on the dimensions and geometry of the metamaterial (Shen fig. 2, annotated)
	but the combination of references above fails to explicitly teach the non-Hermitian metamaterial. 
	However, in a similar field of endeavor, Thevamaran teaches the non-Hermitian metamaterial (“we demonstrate asymmetric acoustic reflection in a linear non-Hermitian metamaterial (LnH-MetaMater), and asymmetric acoustic reflection and transmission in a a) nonlinear non-Hermitian metamaterial” [I. Intro p.1 col 2]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with the non-Hermitian complementary metamaterial properties taught by Shen in view of Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). The modifications as claimed may result in a non-Hermitian metamaterial design which demonstrates asymmetric acoustic reflectance and transmittance as well as acoustic switching, and further featuring asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]). 

	Regarding claim 3, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 1, wherein Tyler further teaches the tissue is a cranium (“in cases where soft tissues are protected by bone, such as the case of the brain, one must consider the ability of ultrasound to be transmitted through bone” [0093]; “mesomechanical brain disturbance by transcranial ultrasound” [00126], [fig. 18 and assoc par]; the system transmits ultrasound through the cranium in order to target brain tissues [0093]).  

	Regarding claim 5, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 1, wherein Tyler further teaches the acoustic wave generator is an ultrasound generator (“a computing device in electronic communication with at least one transducer and … electronically control operation of the at least one transducer to emit ultrasound … to locally displace brain tissue of the subject “ [clm 1]; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111], [fig. 15 and assoc par]; the transducer (i.e. ultrasound generator) generates an acoustic wave which transmits through the cranium [see claim 1, 3 rejections]).

	Regarding claim 6, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 2, Tyler further teaches a processor [clm 1]; and 
	a memory storing instructions that, when executed by the processor (“The computing device includes at least one processor and a memory coupled to the at least one processor” [0020], [clm 1]; the acoustic system comprises a computing device having a memory coupled to the processor [0020]), cause the system to: 
	transmit a first acoustic wave from the acoustic wave generator through the tissue to determine the second bulk modulus and the second density (“the MRE engine is further configured to derive at least one of shear moduli, elastic moduli, or bulk moduli of a brain circuit of the brain tissue” [0081]; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound … to measure or otherwise acquire functionalized changes in the local shear, elastic, or bulk moduli of the soft biological tissue (e.g., in response to changes in neural activity)” [00111]; ultrasound is transmitted and used to determine the bulk modulus [00103]-[00111], density may further be derived via equation                         
                            K
                            =
                            -
                            V
                            
                                
                                    d
                                    P
                                
                                
                                    d
                                    V
                                
                            
                            =
                            ρ
                            
                                
                                    d
                                    P
                                
                                
                                    d
                                    ρ
                                
                            
                             
                        
                     [where K is the bulk modulus, V is volume, P is pressure, and                         
                            ρ
                        
                     is the density]);  
	calculate an impedance mismatch and an intrinsic loss of the tissue (“In soft tissues, therefore, an attenuation factor of 0.5 dB/cm/MHz can be used to estimate the loss of an ultrasound pressure to be 0.05 dB/cm at 0.1 MHz, 0.5 dB/cm at 1 MHz, 1 dB/cm at 2 MHz, and 5 dB/cm at 10 MHz” [0092]; the attenuation properties and transmission characteristics (i.e. intrinsic loss) considered for transcranial ultrasound accounts for impedance mismatch to generate the optimal acoustic transmission frequency [0092]-[0093]); and 
	transmit a second acoustic wave from the acoustic wave generator through the tissue (“mechanical waves through ultrasound are delivered to targeted brain regions to monitor functionalized changes in the viscoelastic properties of brain circuits” [00109] [also see figs. 8C-8D, 10A-10B, 11A-11C and all assoc par]; a plurality of ultrasound waves is transmitted to induce and detect response from the brain [see fig. 8C reproduced below]),

    PNG
    media_image4.png
    472
    510
    media_image4.png
    Greyscale
 
A plurality of ultrasound waves transmitted through the skull 804 (boxed) (Tyler fig. 8C, annotated)
	but Tyler fails to teach the NHCMM.  
However, in the same field of endeavor, Shen teaches calculating an impedance mismatch of the tissue (“The acoustic impedance of the aberrating layer is therefore over 3.3 times larger than the background medium, providing a sufficient amount of mismatch” [p.4 col 1]); 
	alter the CMM to coherently amplify the first amount of energy to compensate for the impedance mismatch and the intrinsic loss (“the proposed design can be readily
modified to achieve active CMMs; i.e., a single CMM can be tuned for canceling out different aberrating layers” [p.6 col 2]; the impedance mismatch and loss is compensated for by active variants of the anisotropic CMM and capable of adjusting based on different aberrating layers (e.g. layers with different material properties)),
	but Shen fails to explicitly teach a non-Hermitian metamaterial.
	However, in a similar field of endeavor, Thevamaran teaches a non-Hermitian metamaterial (“To realize asymmetric acoustic energy transport exploiting non-Hermiticity, we designed a metamaterial such that the two resonant components of the metamaterial have dissimilar imaginary parts of the complex resonance frequency
while the real parts remain approximately equal” [p.864 col 1]; [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above to alter the NHCMM as taught by Shen in view of Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).

	Regarding claim 8, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of claim 1, but Tyler and Shen fail to teach the NHCMM comprises a resonating structure.
	However, in the same field of endeavor, Thevamaran teaches a non-Hermitian metamaterial to control and direct acoustic energy for acoustic sensing [abst];
wherein the NHCMM comprises a resonating structure (“To realize asymmetric acoustic energy transport exploiting non-Hermiticity, we designed a metamaterial such that the two resonant components of the metamaterial have dissimilar imaginary parts of the complex resonance frequency while the real parts remain approximately equal” [p.864 col 1]; the metamaterial comprises resonant components (i.e. resonating structure) [see II. Non-Hermitian Metamaterial Design]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with resonating structure as taught by Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]).  Furthermore, conventional acoustic regulators controlling acoustic energy can be power consuming or suffer from losses and different harvest frequencies (Thevamaran [abst]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]).

	Regarding claim 9, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of claim 1, wherein Shen further teaches the CMM is positioned proximal to the tissue (“The acoustic energy is blocked by the aberrating layer due to the large impedance mismatch (left), while it can transmit with high efficiency if placing the desired CMM adjacent to the aberrating layer (right)” [p.2 insert]; [see claim 1 rejection, fig. 1 reproduced below])

    PNG
    media_image1.png
    184
    513
    media_image1.png
    Greyscale

The NHCMM (a type of anisotropic CMM) positioned proximal to the aberrating layer (i.e. tissue) (Shen fig. 1)
	but the combination of references above fails to explicitly teach a non-Hermitian metamaterial.
	However, in a similar field of endeavor, Thevamaran teaches a non-Hermitian metamaterial (“To realize asymmetric acoustic energy transport exploiting non-Hermiticity, we designed a metamaterial such that the two resonant components of the metamaterial have dissimilar imaginary parts of the complex resonance frequency
while the real parts remain approximately equal” [p.864 col 1]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system with the proximity of the non-Hermitian complementary metamaterial as taught by Shen in view of Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]).

	Regarding claim 10, Tyler and Shen in view of Thevamaran teach the system of claim 2, wherein Tyler further teaches a method of acoustic wave transmission using the system (“A method for generating an elastogram of at least a portion of a brain of a subject” [clm 11]; [see claim 2 rejection]) comprising: 
	transmitting a first acoustic wave from the acoustic wave generator to propagate the first acoustic wave through the tissue to determine the first bulk modulus and the first density of the tissue (“the MRE engine is further configured to derive at least one of shear moduli, elastic moduli, or bulk moduli of a brain circuit of the brain tissue” [0081]; “using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound … to measure or otherwise acquire functionalized changes in the local shear, elastic, or bulk moduli of the soft biological tissue (e.g., in response to changes in neural activity)” [00111]; [see claim 6 rejection]); 
	calculating an impedance mismatch and an intrinsic loss of the tissue (“In soft tissues, therefore, an attenuation factor of 0.5 dB/cm/MHz can be used to estimate the loss of an ultrasound pressure to be 0.05 dB/cm at 0.1 MHz, 0.5 dB/cm at 1 MHz, 1 dB/cm at 2 MHz, and 5 dB/cm at 10 MHz” [0092]; [see claim 6 rejection]); and
	transmitting the second acoustic wave from the acoustic wave generator into the tissue (“mechanical waves through ultrasound are delivered to targeted brain regions to monitor functionalized changes in the viscoelastic properties of brain circuits” [00109], [figs. 8C-8D, 10A-10B, 11A-11C and all assoc par]; [see claim 6 rejection]),
	but Tyler fails to teach the NHCMM.
	However, in the same field of endeavor, Shen teaches forming a second acoustic wave by altering the complementary metamaterial (“incident pressure waves at an acoustic frequency of 250 kHz entering the brain through the skull are distorted by changes in the physical properties of materials and tissues. These planar mechanical waves will constructively and deconstructively interact with nearby distorted waves” [0086], [figs. 8C-8D, 10A-10B, 11A-11C and assoc par]; a second acoustic wave is formed as the ultrasound wave propagates through the CMM [see claim 6 rejection]) to:
	have the second bulk modulus and the second density (“the proposed design can be readily modified to achieve active CMMs; i.e., a single CMM can be tuned for canceling out different aberrating layers” [p.6 col 2]; [see claim 6 rejection]); and
	add the first amount of energy to the first acoustic wave to compensate for the impedance mismatch and the intrinsic loss (“When the CMM is used, the transmission acoustic energy is significantly enhanced compared to the one without the CMM, indicating that the reflected acoustic energy is also considerably reduced and the aberrating layer is acoustically canceled out” [p.4 col 2]; [see claim 1 rejection]);
	wherein the CMM is positioned proximal to the tissue (“while it can transmit with high efficiency if placing the desired CMM adjacent to the aberrating layer (right)” [p.2 insert]; [see claim 9 rejection]),
	but the combination of references above fails to explicitly teach a non-Hermitian metamaterial.
	However, in a similar field of endeavor, Thevamaran teaches non-Hermitian metamaterial [see claim 1, 6 and 9 rejections].
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system and method taught by the modified combination of references above by altering the non-Hermitian complementary metamaterial and the proximity as taught by Shen in view of Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]). It has been shown that active elements incorporated through piezoelectric and piezoacoustic effects in those systems provide gain and loss; specifically, speakers and nonlinear electronic circuits have been used to control the flow of sound [I. Intro p.863 col 2]).

	Regarding claim 12, Tyler and Shen in view of Thevamaran teach the method of Claim 10, wherein Tyler further teaches the tissue is a cranium (“in cases where soft tissues are protected by bone, such as the case of the brain, one must consider the ability of ultrasound to be transmitted through bone” [0093]; “mesomechanical brain disturbance by transcranial ultrasound” [00126], [fig. 18 and assoc par]; [see claim 3 rejection]).

	Regarding claim 13, Tyler and Shen in view of Thevamaran teach the method of Claim 10, wherein Tyler further teaches the acoustic wave generator is an ultrasound generator (“using a transducer to emit (i.e., deliver, transmit, etc.) ultrasound residing in a time varying magnetic field to mechanically disturb (e.g., mechanically displace, induce mechanical motion, etc.) soft biological tissue (e.g., central nervous system tissue, brain tissue, etc.)” [00111], [fig. 15 and assoc par]; [see claim 5 rejection]).

	Regarding claim 19, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of claim 8, wherein Tyler further teaches electrical communication with an electronic circuit (“a computing device in electronic communication with at least one transducer” [0020], [figs. 19, 21 and assoc par]; “devices for and methods of delivering LPU or MWU include at least one ultrasound transducer, a power amplifier, a function generator or digitized stimulus waveform, a synchronizing triggering circuit, and an imaging array” [0098]; the computing device is an electronic circuit comprising electronic components (e.g. power amplifier, function generator, synchronizing triggering circuit, etc.)),
	but Tyler and Shen fail to explicitly teach the NHCMM in electrical communication with an electronic circuit.
	However, in the same field of endeavor, Thevamaran teaches the NHCMM is in electrical communication with an electronic circuit (“metamaterial is embedded in a two-port acoustic testing system for phase-sensitive measurement of the incidence, reflection, and transmission” [p.866 insert]; the metamaterial includes speakers and microphones in electrical communication with the other systems (i.e. an electronic circuit) [see II. Non-Hermitian Metamaterial Design, fig. 2 reproduced below]).

    PNG
    media_image5.png
    422
    500
    media_image5.png
    Greyscale

The non-Hermitian metamaterial comprises the microphones and speakers in electrical communication with other systems (Thevamaran fig. 2, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with the NHCMM in electrical communication taught by Thevamaran. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]).

	Regarding claim 20, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of Claim 19, wherein Tyler further teaches the electronic circuit [see claim 19 rejection] comprises materials connected to an amplification and a phase control circuit (“a power amplifier, a function generator or digitized stimulus waveform, a synchronizing triggering circuit” [0098]; the power amplifier and synchronizing triggering circuit have been interpreted as amplification and phase control circuits, respectively),
	but Tyler fails to explicitly teach the piezoelectric materials.
	However, in the same field of endeavor, Shen teaches piezoelectric materials used for active metamaterials (“For example, the aluminum membranes can be replaced by piezoelectric plates to actively tune the density” [p.6 col 2]; the piezoelectric plates are used to alter the NHCMM and manipulate the behavior of ultrasound waves passing through).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system of the modified combination of references as outlined above with the electrical circuit taught by Tyler with the piezoelectric materials taught by Shen. Complementary metamaterials have many potential applications which could be extremely useful for improving ultrasound imaging or therapy, such as focusing ultrasound behind aberrating layers or detecting passive acoustic source emissions or reflections from a target object behind aberrating layers (Shen [p.5 col 1]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]). 


	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Shen in further view of Thevamaran as applied to claims 6 and 10 above, and further in view of Oelze (US2009/0209858 A1, 2009-08-20) (hereinafter “Oelze”).

	Regarding claim 7, Tyler and Shen in view of Thevamaran teach the acoustic transmission system of claim 6, wherein Tyler further teaches a transducer (“a computing device in electronic communication with at least one transducer and … electronically control operation of the at least one transducer to emit ultrasound” [clm 1], [0020]-[0029], [fig. 15 and assoc par]);
	wherein the instructions further cause the system to: 
		measure a pressure field of the tissue with the transducer (“a finely resolved area was used to extract the pressure profile within the brain” [0085], [figs. 8C-8D, 10A-10B, 11A-11C and assoc par]; a pressure map is generated by ultrasound waveforms imparting mechanical pressure on the brain [00115] [see figs. 8C,8D reproduced below]);

    PNG
    media_image6.png
    472
    510
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    374
    449
    media_image7.png
    Greyscale

Pressure field across the brain as ultrasound passes through the skull and causes mechanical distortion of tissues (Tyler fig. 8C, 8D)
	but the combination of references above fail to explicitly teach a contrast to noise ratio.
	However, in the same field of endeavor, Oelze teaches an ultrasonic (US) imaging system having a transducer and a controller [abst],
	further teaching calculating a contrast to noise ratio of the pressure field (“To evaluate the performance of the REC-FC technique compared to CP and CP-FC the following image quality metrics were used. 1. Contrast-to-noise ratio (CNR): CNR” [0042]-[0043]; “a received pulse-echo pressure field model” [0047]; the CNR is an image quality metric applied to the pressure field model generated from the pulse-echo impulse response of the transducer [0042]-[0048]); and 
	determine if an anomaly is present in the pressure field by comparing the measured pressure field to a higher amplitude backscattered pressure field (“The resulting backscattered signal has an impulse response” [0037]; “Lesion signal to noise ratio (lSNR): lSNR is a ratio of contrast-detail and resolution … the mean-square scattering strength (backscatter intensity) of the background and the target lesion” [0046]; ISNR is an image quality metric using the backscatter resulting from ultrasound transmission into the subject, the metrics can be compared to detect the lesion (i.e. an anomaly) [0042]-[0048]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with a contrast to noise ratio and backscattered pressure field as taught by Oelze. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Resolution enhancement techniques improves the axial resolution and bandwidth of the imaging system, and in addition has deeper penetration due to improvement in echo signal-to-noise ratio (Oelze [0009]).

	Regarding claim 11, Tyler and Shen in view of Thevamaran teach the method of Claim 10, wherein Tyler further teaches measuring a pressure field produced by the second acoustic wave propagating through the tissue by a transducer (“a finely resolved area was used to extract the pressure profile within the brain” [0085], [figs. 8C-8D, 10A-10B, 11A-11C and assoc par]; [see claim 7 rejection]); 
	but the combination of references above fail to explicitly teach a contrast to noise ratio.
	However, in the same field of endeavor, Oelze teaches calculating a contrast to noise ratio of the pressure field (“To evaluate the performance of the REC-FC technique compared to CP and CP-FC the following image quality metrics were used. 1. Contrast-to-noise ratio (CNR): CNR” [0042]-[0043]; “a received pulse-echo pressure field model” [0047]; [see claim 7 rejection]); and 
	determining if an anomaly is present in the pressure field by comparing the measured pressure field to a higher amplitude backscattered pressure field (“The resulting backscattered signal has an impulse response” [0037]; “Lesion signal to noise ratio (lSNR): lSNR is a ratio of contrast-detail and resolution … the mean-square scattering strength (backscatter intensity) of the background and the target lesion” [0046]; ISNR is an image quality metric using the backscatter resulting from ultrasound transmission into the subject, the metrics can be compared to detect the lesion (i.e. an anomaly) [0042]-[0048]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with a contrast to noise ratio and backscattered pressure field as taught by Oelze. There is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Resolution enhancement techniques improves the axial resolution and bandwidth of the imaging system, and in addition has deeper penetration due to improvement in echo signal-to-noise ratio (Oelze [0009]).


Response to Arguments
	Applicant’s arguments, see p.6-9, filed 8/17/2022, with respect to the rejections of claims 1-6, 9-10, 12-13 and 19-20 under 35 U.S.C. 103 have been fully considered. Regarding the rejection under 35 U.S.C. 103, Examiner agrees with the Applicant’s remarks regarding the teachings of Tyler in view of Shen, and the rejection has been withdrawn. However, upon further consideration of the Applicant’s remarks and the claims as drafted, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following: 
	Applicant and Examiner agree that Tyler fails to disclose, teach or suggest at least the recited feature of a non-Hermitian complementary metamaterial (NHCMM). The Examiner alleges this recited feature is disclosed in Shen et al. Applicant respectfully traverses. 
	The Shen et al. "type of anisotropic" acoustic complementary metamaterial is different from a non-Hermitian complementary metamaterial. The Examiner alleges that Shen et al. discloses types of metamaterial and takes notice that a type of anisotropic acoustic complementary metamaterial reads upon the present non-Hermitian complementary metamaterial. This is scientifically unsound. In the field of the invention, the definitions of "anisotropic" and "non-Hermitian" media are two different and unrelated concepts. In short, in physics an anisotropic complementary acoustic metamaterial and a non-Hermitian complementary acoustic metamaterial are different. 
	As the title suggests, Shen et al. discloses an anisotropic complementary acoustic metamaterial. Thus, the Shen et al. metamaterial has a physical property that has a different value when measured in different directions. The Shen et al. metamaterial has an inherent conservation of energy. 
	The present invention uses a physically and patentably distinct metamaterial, an NHCMM. As understood by those of skill in the art of physics, non-Hermitian systems, by definition, do not obey energy conservation in wave manipulations. An NHCMM is a lossy or gain metamaterial, which inherently embodies the non-conservation of energy as well as loss or gain of information. 
	The present invention uses gain elements to realize NHCMMs, which counteract with the strong impedance/index mismatch and intrinsic loss of energy barriers simultaneously to achieve total transmission through the barrier. Compared with Shen et al., the present invention considers the intrinsic loss of the barrier (the skull) while Shen et al. does not, which makes the Shen et al. anisotropic complementary acoustic metamaterial ineffective to achieve high transmission for applications. The presence of the skull inhibits non-invasive ultrasonic brain imaging due to a large impedance mismatch resulting in a strong reflection at the boundary of these two biomaterials. 
	The Shen et al. anisotropic complementary acoustic metamaterial (CMM) has negative material parameters that cancel out impedance mismatch effects, and while this is effective in enhancing the transmission through an energy conservative barrier, the intrinsic loss induced by, for example, the highly porous skull makes the Shen et al. method untenable.
	This loss is characterized by the imaginary parts of the material parameters and significantly affects the total acoustic impedance. In addition, the intrinsic loss dampens a significant amount of acoustic energy that results in low wave transmission through the barrier that is infeasible for use in ultrasonic brain imaging. 
	It is respectfully submitted that the combination of Tyler in view of Shen et al. cannot establish prima facie obviousness, as none of the cited art discloses, teaches or suggests an NHCMM. 
	All the claim limitations must be considered when assessing patentability. See, MPEP § 2143.03. If a Claim limitation is not met by the prior art reference or other appropriate evidence, a rejection is inappropriate. Also, "[i]t is ... entirely proper to consider the functions of an invention in seeking to determine the meaning of particular claim language." Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005). See also, Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1366 (Fed. Cir. 2012) ("[N]one of the references discloses treating wounds with negative pressure as required by the patents."). 
	It is unsurprising that the Shen et al. method does not read on the present use of an NHCMM because Shen et al. ignores the porosity of cranial bone/skull that is intrinsically lossy to acoustic waves, and therefore non-Hermitian. Shen et al.'s simulations with the anisotropic acoustic CMM will not work with a lossy tissue like cranial bone/skull. 
	
	Applicant has argued that the prior art references provided supplementing the primary reference Tyler in view of Shen fail to teach claim 1, specifically the claim "non-Hermitian" quality of the metamaterial as recited in Applicant's independent claims. Examiner ultimately agrees with Applicant’s remarks and withdrew the rejections of Tyler in view of Shen in light of the claims as drafted. However, upon review of the prior art, instant application and the Applicant’s remarks provided, new rejections to the claims have been provided of Tyler and Shen in view of Thevamaran as shown above. 	Specifically regarding the claim as drafted, Shen teaches a complementary metamaterial that is implemented adjacent to a strongly aberrating layer, and which could acoustically cancel out that aberrating layer. This leads to dramatically reduced acoustic field distortion and enhanced sound transmission, therefore virtually removing the layer in a noninvasive manner (Shen [abst]). The aberrating layer intended is a lossy tissue (i.e. the skull and brain tissue as the imaging target). It appears that the complementary metamaterial disclosed by Shen performs all the same qualities as the NHCMM recited in the instant application, however, Shen fails to explicitly teach the non-Hermitian metamaterial. In a related field of endeavor, Thevamaran teaches the ability to control and direct acoustic energy using a novel design featuring non-Hermitian metamaterials that demonstrates asymmetric acoustic reflectance and transmittance (Thevamaran [abst]). 
	It would be obvious to combine the teachings of the references above to result in the invention disclosed in the instant application. As shown above, there is a need to improve the spatial resolution of current elastographic imaging methods (Tyler [0010]). Modifying the system as claimed produces a non-Hermitian metamaterial which may demonstrate asymmetric acoustic reflectance and transmittance, acoustic switching and exhibit asymmetric transport with high frequency purity of the outgoing signal (Thevamaran [abst]). Complementary metamaterials are capable of virtually removing an aberrating layer in a noninvasive manner; therefore, it could greatly facilitate NDE, transcranial ultrasound imaging, and treatment (Shen [p.6, col 1]).
	Besides the arguments regarding the independent claim 1, Examiner respectfully notes that there are no further arguments presented; hence, the rejections of claims 2-3, 5-13 and 19-20 under 35 U.S.C. § 103 are sustained, and have been modified with regards to the new rejection to the independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al ("Non-Hermitian acoustic metamaterial for the complete control of sound by accessing the exceptional points." arXiv preprint arXiv:1605.04765. 2016) demonstrate the design and realization of non-Hermitian acoustic metamaterial (NHAM) and show that by judiciously tailoring the inherent loss, the phase and amplitude of reflection can possibly be tuned in a decoupled manner. Such decoupled tuning of phase and amplitude is closely related to the Eps. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793